Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered May 2, 1978, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The defendant presents numerous arguments for reversal of his conviction and modification of his sentence, but we find none to have merit. With reference to his contention that error occurred in the consolidation for trial purposes of two indictments, each containing one count, People v Peterson (42 AD2d 937, affd 35 NY2d 659) and People v Jenkins (47 AD2d 832, affd 39 NY2d 969) are dispositive. Defendant’s argument that testimony was improperly admitted at trial to bolster the victim’s in-court identification of defendant, is negated by the circumstances surrounding that testimony and the legitimate purpose it served (see People v Singletary, 54 AD2d 767). The defendant’s remaining arguments require no comment. Mollen, P. J., Titone, Mangano and O’Connor, JJ., concur.